DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 7/5/2021 has been entered.  Claims 1, 3, 6-8, 14, and 16 are amended.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome the 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed 5/25/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 8 have been considered, but are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest in combination with the other recited limitations: “when a priority assigned to reordering the at least the portion of the storage of the set of content exceeds a network load to which the reordering will subject a network, reordering the at least the portion of the storage of the set of content”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1) and further in view of Maredia et al. (US 2017/0318092 A1).
Regarding claim 1, Dazzi teaches: A digital content recording network, comprising: 
a tiered group of storage devices [archive tier 304, storage tier 208, and streaming tier 218 (Fig. 2 and 3)] and 
at least one controller, communicably coupled to the tiered group of storage devices, that: manages storage of a set of content in the tiered group of storage devices based on monitored behavior of a user of a content access device [a media content management system 306 directs replication (storage) of media content to the storage tier (208) and streaming tier (208) based on traffic statistics, such as based on frequency of access of the media by users of a client system (222) hosting a media player (224) (par. 21, 26, and 61, Fig. 3)] 
wherein the at least one controller: makes a determination that a first content of the set of content is a higher priority for the user than a second content of the set of content based on the [analyze traffic statistics associated with each media content file and determine which content needs to be distributed to the streaming tier (par. 26, Fig. 3).  For example, usage and demand statistics may be gathered for specific media content files, and the media content files for which there is a high measured or perceived demand (higher priority) may be replicated along one or more of the streaming servers (220) to ensure a high-quality streaming experience to the end-user (par. 34-35, Fig. 3)] and 
controls storage of the first content in a first storage device of the tiered group of storage devices and the second content in a second storage device of the tiered group of storage devices that is less quickly accessible to the content access device than the first storage device [The higher demand content is distributed to the streaming tier, while the lower demand content is stored in the storage tier (par. 26, 34-35, and 41, Fig. 3).  The streaming tier is able to stream the content faster than the storage tier (less quick) (par. 18 and 42, Fig. 8)]
determines at least some of the set of content within the tiered group of storage devices is to be moved [when the requested content is not already stored on the streaming servers it may be transferred from the storage tier (par. 24, 41, and 48, Fig. 2)] 
determines a connection issue prevents movement of the at least some of the set of content [determine the requested content cannot be moved (streamed) directly from the streaming server (over a connection with the client) because it is not found in its local disk cache (par. 24, 41, and 48, Fig. 2)]  
waits until the connection issue is resolved [the content is not streamed until the issue is resolved by fetching the content from the storage tier (par. 24, 41, and 48, Fig. 2)] and 
moves the at least some of the set of content [streaming the content to the client (par. 24, 41, and 48, Fig. 2)].

Roberts teaches: make a determination that first content is a higher priority for a user than second content, based on monitored behavior, the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with a user (par. 49-51, Fig. 1 and 4).  For example, the likelihood that episodes of a particular television series will be watched by the user is relatively high compared to other media content instances (par. 58)]
the storage controlled based on the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with the user. Based on this information, storage management facility 104 may initially store media content data representative of the episodes in the local storage device (par. 51, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi and Roberts before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi by incorporating the determination made solely with respect to the user; and the storage controlled based on the determination made solely with respect to the user as disclosed by Roberts.  The motivation for doing so would have been to determine where to store the content based on the individual user, so that the content the user is interested in may 
Roberts does not explicitly disclose: the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable.
Maredia teaches: the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable [a path may be unavailable because a cluster node is “down” (par. 67 and 87).  Determining an interconnect failure 168 when the path is unavailable and commands may be returned with an error, however after the node comes back online, normal operations  may resume (par. 103, 110-111, Fig. 2 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, and Maredia before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi and Roberts by incorporating the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable as disclosed by Maredia.  The motivation for doing so would have been to improve management of resources in a distributed storage environment when a disruption is experienced (Maredia – par. 7).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts with Maredia to obtain the invention as specified in the instant claim.
Regarding claim 2, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 1; Dazzi further teaches: the at least one controller determines to move the at least some of the set of content within the tiered group of storage devices based at least on the monitored behavior [The system makes the best effort to move media content that is being currently streamed or for which there is a high anticipated demand to the streaming tier 218 from the storage tier 208 (par. 25-26, Fig. 3)].
Regarding claim 3, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 2; Dazzi further teaches: the at least one controller moves the at least some of the set of content within the tiered group of storage devices [move media content that is being currently streamed or for which there is a high anticipated demand to the streaming tier 218 from the storage tier 208 and streaming the content to the client (par. 24-26, 41, 48, Fig. 2-3)].
Regarding claim 4, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 2; Roberts further teaches: the at least one controller moves a first portion of a single item of content of the at least some of the set of content without moving a second portion of the single item of content of the at least some of the set of content [moving a first portion of a media content instance to a local storage device, such as a beginning portion (par. 73, Fig. 1 and 6)].
Regarding claim 5, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 2; Maredia further teaches: wherein the connection issue prevents the move of the at least some of the set of content [a command may be received to modify data on LUN 106-4, however cluster node 104-4 is not communicatively accessible or “down” (par. 67, 103, and 110)].
Regarding claim 6, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 2; Dazzi further teaches: the at least one controller determines to move the at least some of the set of content based on a change in the monitored behavior of the user or a change in circumstances [determining to add content to the streaming server based on dynamically updated traffic statistics (par. 63-65, Fig. 11) or based on a change such as user request (par. 25-26, Fig. 3)].
Regarding claim 7, Dazzi, Roberts, and Maredia teach the digital content recording network of claim 2; Dazzi further teaches: the at least one controller determines to move the at least some of the set of content based on a change in storage capacity [move content to the streaming server based on local disk space (par. 25 and 65, Fig. 3)].
Regarding claim 8, Dazzi teaches: A digital content recording network controller device [a media content management system 306 (Fig. 3)], comprising: 
a non-transitory storage medium that stores instructions and a processing unit that executes the instructions stored in the non-transitory storage medium [(par. 26, Fig. 3)] to: 
make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content based on monitored behavior of the user [analyze traffic statistics associated with each media content file and determine which content needs to be distributed to the streaming tier (par. 26, Fig. 3).  For example, usage and demand statistics may be gathered for specific media content files, and the media content files for which there is a high measured or perceived demand (more likely to be requested) may be replicated along one or more of the streaming servers (220) to ensure a high-quality streaming experience to the end-user (par. 34-35, Fig. 3)] 
control storage of the first content in a first storage device of a tiered group of storage devices and control storage of the second content in a second storage device of the tiered group of storage devices [The higher demand content is distributed to the streaming tier, while the lower demand content is stored in the storage tier (par. 26, 34-35, and 41, Fig. 3)] 
[high demand media content is moved to the local disk of the streaming tier (par. 25 and 27, Fig. 3 and 8)]
determine to reorder at least some of the set of content within the tiered group of storage devices [when the requested content is not already stored on the streaming servers it may be transferred from the storage tier (par. 24, 41, and 48, Fig. 2)] 
reorder the at least some of the set of content [transfer the content to the streaming servers from the storage tier (par. 24, 41, and 48, Fig. 2)].
Dazzi does not explicitly disclose: the determination made solely with respect to the user; the storage controlled based on the determination made solely with respect to the user; determine a connection issue prevents reordering of the at least some of the set of content; wait until the connection issue is resolved and wherein the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable.
Roberts teaches: make a determination that a first content of a set of content is more likely to be requested by a user of a content access device than a second content of the set of content based on monitored behavior of the user, the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with a user (par. 49-51, Fig. 1 and 4).  For example, the likelihood that episodes of a particular television series will be watched by the user is relatively high compared to other media content instances (par. 58)]
the storage controlled based on the determination made solely with respect to the user [storage management facility 104 may be configured to select either the local storage device or the network storage device for initial storage of recorded media content data based on an interaction profile associated with the user. Based on this information, storage management facility 104 may initially store media content data representative of the episodes in the local storage device (par. 51, Fig. 1 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi and Roberts before the effective filing date of the claimed invention to modify the device of Dazzi by incorporating the determination made solely with respect to the user; and the storage controlled based on the determination made solely with respect to the user as disclosed by Roberts.  The motivation for doing so would have been to determine where to store the content based on the individual user, so that the content the user is interested in may be watched immediately without having to stream the content over a network (Roberts – par. 51).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts to obtain the invention as specified in the instant claim.
While Roberts teaches dynamically shifting (reordering) content (par. 12), Roberts does not explicitly disclose: determine a connection issue prevents reordering of the at least some of the set of content; wait until the connection issue is resolved and wherein the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable.
Maredia teaches: determine a connection issue prevents reordering of the at least some of the set of content [Determining an interconnect failure 168 when the path is unavailable and commands may be returned with an error (par. 103 and 110, Fig. 2 and 4)]
wait until the connection issue is resolved [fence the cluster node 104-4 and advertise it as “unavailable” (par. 110-111, Fig. 2 and 4)]
[a path may be unavailable because a cluster node is “down” (par. 67, 87, 103, and 110-111, Fig. 2 and 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, and Maredia before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi and Roberts by incorporating determining a connection issue prevents reordering of the at least some of the set of content; waiting until the connection issue is resolved and wherein the connection issue comprises a network connection link that is down, overburdened, or otherwise unusable as disclosed by Maredia.  The motivation for doing so would have been to improve management of resources in a distributed storage environment when a disruption is experienced (Maredia – par. 7).  Therefore, it would have been obvious to combine the teachings of Dazzi and Roberts with Maredia to obtain the invention as specified in the instant claim.
Regarding claim 9, Dazzi, Roberts, and Maredia teach the device of claim 8; Roberts further teaches: the tiered group of storage devices includes the content access device [local storage devices and network storage devices, including a media content access device (par. 23, Fig. 1 and 7)].
Regarding claim 10, Dazzi, Roberts, and Maredia teach the device of claim 8; Roberts further teaches: the processor moves only a portion of a single item of content of the set of content once accessed [moving a first portion of a media content instance to a local storage device, such as a beginning portion (par. 73, Fig. 1 and 6)].
Regarding claim 11, Dazzi, Roberts, and Maredia teach the device of claim 8; Dazzi further teaches: the processor: determines there is an issue with an instance of the stored content; [determine requested content cannot be moved directly from streaming server because it is not found in its local disk cache, fetching the content from the storage tier, and then streaming the content to the client (par. 24, 41, and 48, Fig. 2)].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1), further in view of Maredia et al. (US 2017/0318092 A1), and further in view of Luby et al. (US 2017/0060683 A1).
Regarding claim 12, Dazzi, Roberts, and Maredia teach the device of claim 11; Dazzi, Roberts, and Maredia do not explicitly disclose: the issue is that the instance of the stored content is incomplete or corrupt.
Luby teaches: the issue is that the instance of the stored content is incomplete or corrupt [objects may be missing one or more fragments and need to be repaired (par. 9-10)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, Maredia, and Luby before the effective filing date of the claimed invention to modify the digital content recording network of Dazzi, Roberts, and Maredia by incorporating the issue is that the instance of the stored content is incomplete or corrupt as disclosed by Luby.  The motivation for doing so would have been to determine when some of the data is missing and to recreate the missing data (Luby – par. 9-10).  Therefore, it would have been obvious to combine the teachings of Dazzi, Roberts, and Maredia with Luby to obtain the invention as specified in the instant claim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dazzi et al. (US 2011/0191447 A1) in view of Roberts et al. (US 2011/0293251 A1), further in view of Maredia et al. (US 2017/0318092 A1), and further in view of Hasek (US 2009/0083279 A1).
Regarding claim 13, Dazzi, Roberts, and Maredia teach the device of claim 11; Dazzi, Roberts, and Maredia do not explicitly disclose: the issue is that at least a portion of the instance of the stored content has a resolution to be changed.
Hasek teaches: the issue is that at least a portion of the instance of the stored content has a resolution to be changed [if the requested format is not found in the cache, transforming the content, such as altering the resolution, and caching the transformed content (par. 146 and 165, Fig. 2 and 3A)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dazzi, Roberts, Maredia, and Hasek before the effective filing date of the claimed invention to modify the device of Dazzi and Roberts by incorporating the issue is that at least a portion of the instance of the stored content has a resolution to be changed as disclosed by Hasek.  The motivation for doing so would have been to enhance network efficiency (Hasek – par. 104 and 210).  Therefore, it would have been obvious to combine the teachings of Dazzi, Roberts, Maredia, and Hasek to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.